         Case:20-16189-MER Doc#:1 Filed:09/18/20                                          Entered:09/18/20 10:13:59 Page1 of 101

 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF COLORADO

 Case number (if known):                                      Chapter you are filing under:

                                                                       Chapter 7
                                                                       Chapter 11
                                                                       Chapter 12
                                                                                                                                Check if this is an
                                                                       Chapter 13
                                                                                                                                 amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                          About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Forris                                                   Valerie
     government-issued picture
                                       First Name                                               First Name
     identification (for example,
     your driver's license or                                                                   Lyrrette
     passport).                        Middle Name                                              Middle Name

                                       Harris                                                   Harris
     Bring your picture                Last Name                                                Last Name
     identification to your meeting
                                       Jr
     with the trustee.                 Suffix (Sr., Jr., II, III)                               Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                               First Name
     years
                                       Middle Name                                              Middle Name
     Include your married or
     maiden names.
                                       Last Name                                                Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   3        4       9    2     xxx – xx –                   1         0        8      1
     number or federal                 OR                                                       OR
     Individual Taxpayer
     Identification number             9xx – xx –                                               9xx – xx –
     (ITIN)

4.   Any business names                      I have not used any business names or EINs.             I have not used any business names or EINs.
     and Employer
     Identification Numbers            Rearris Design                                           Rearris Design
     (EIN) you have used in            Business name                                            Business name
     the last 8 years
                                       Business name                                            Business name
     Include trade names and
     doing business as names
                                       Business name                                            Business name




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                       Entered:09/18/20 10:13:59 Page2 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                                            Case number (if known)

                                       About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                                    –                                                           –
                                       EIN                                                          EIN

                                                    –                                                           –
                                       EIN                                                          EIN
5.   Where you live                                                                                 If Debtor 2 lives at a different address:

                                       4063 S. Himalaya Way
                                       Number       Street                                          Number      Street




                                       Aurora                          CO       80013
                                       City                            State    ZIP Code            City                           State    ZIP Code

                                       Arapahoe
                                       County                                                       County

                                       If your mailing address is different from                    If Debtor 2's mailing address is different
                                       the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                       court will send any notices to you at this                   will send any notices to you at this mailing
                                       mailing address.                                             address.



                                       Number       Street                                          Number      Street


                                       P.O. Box                                                     P.O. Box


                                       City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing              Check one:                                                   Check one:
     this district to file for
     bankruptcy                               Over the last 180 days before filing this                  Over the last 180 days before filing this
                                               petition, I have lived in this district longer              petition, I have lived in this district longer
                                               than in any other district.                                 than in any other district.


                                              I have another reason. Explain.                            I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you          for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                              Chapter 7
     under                        
                                             Chapter 11

                                             Chapter 12

                                             Chapter 13




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
           Case:20-16189-MER Doc#:1 Filed:09/18/20                             Entered:09/18/20 10:13:59 Page3 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                                 Case number (if known)

8.   How you will pay the fee         I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                       court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                       pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                       behalf, your attorney may pay with a credit card or check with a pre-printed address.


                                      I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                       Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                      I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                       By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                       than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                       fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                       Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for               No
     bankruptcy within the
     last 8 years?                    Yes.

                                  District Colorado 13 - Dismiss 06/10/19                When 03/14/2017         Case number 17-12012-MER
                                                                                                MM / DD / YYYY
                                  District Colorado 13 - Dismiss                         When 01/03/2016         Case number 16-10276-MER
                                                                                                MM / DD / YYYY
                                  District CO13&CO13:12-34542MERfile12/3/12 When 07/02/2014                      Case number 14-19203-MER
                                                                                                MM / DD / YYYY

10. Are any bankruptcy                No
    cases pending or being
    filed by a spouse who is          Yes.
    not filing this case with
                                  Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an             District                                               When                    Case number,
    affiliate?                                                                                  MM / DD / YYYY   if known


                                  Debtor                                                             Relationship to you

                                  District                                               When                    Case number,
                                                                                                MM / DD / YYYY   if known

11. Do you rent your                  No.    Go to line 12.
    residence?
                                      Yes. Has your landlord obtained an eviction judgment against you?

                                                  No. Go to line 12.
                                                  Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                   and file it as part of this bankruptcy petition.




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page4 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                                    Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor           No. Go to Part 4.
    of any full- or part-time
    business?
                                        Yes. Name and location of business


    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
    are you a small business         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    debtor or a debtor as            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    defined by 11 U.S.C.
    § 1182(1)?                           No.    I am not filing under Chapter 11.
                                     
    For a definition of small
                                        No.    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    business debtor, see
                                                the Bankruptcy Code.
    11 U.S.C. § 101(51D).

                                        Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                              Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                        Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                              Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any              No
    property that poses or is
    alleged to pose a threat of
                                        Yes. What is the hazard?

    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number    Street
    repairs?



                                                                           City                                    State          ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                     Entered:09/18/20 10:13:59 Page5 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                                      Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                           You must check one:
    have received a
    briefing about
                             I received a briefing from an approved credit                I received a briefing from an approved credit
                               counseling agency within the 180 days before I                counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a              filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                    certificate of completion.
                               Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.             plan, if any, that you developed with the agency.
    that you receive a
    briefing about credit    I received a briefing from an approved credit                I received a briefing from an approved credit
                               counseling agency within the 180 days before I                counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have             filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                  a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,       Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment           you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                 plan, if any.
    If you cannot do so,
    you are not eligible     I certify that I asked for credit counseling                 I certify that I asked for credit counseling
                               services from an approved agency, but was                     services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                  unable to obtain those services during the 7
                               days after I made my request, and exigent                     days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                        circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                    waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                   To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what          requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you              efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                 were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                    bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                               required you to file this case.

                               Your case may be dismissed if the court is                    Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a            dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                     briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must         If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.       still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,         You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                     along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case             developed, if any. If you do not do so, your case
                               may be dismissed.                                             may be dismissed.

                               Any extension of the 30-day deadline is granted only          Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.             for cause and is limited to a maximum of 15 days.

                             I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                 credit counseling because of:

                                  Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                      deficiency that makes me
                                                  incapable of realizing or making                              incapable of realizing or making
                                                  rational decisions about finances.                            rational decisions about finances.

                                  Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                              to be unable to participate in a
                                                  briefing in person, by phone, or                              briefing in person, by phone, or
                                                  through the internet, even after I                            through the internet, even after I
                                                  reasonably tried to do so.                                    reasonably tried to do so.

                                  Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                               duty in a military combat zone.
                               If you believe you are not required to receive a              If you believe you are not required to receive a
                               briefing about credit counseling, you must file a             briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.        motion for waiver of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
           Case:20-16189-MER Doc#:1 Filed:09/18/20                               Entered:09/18/20 10:13:59 Page6 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                                   Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.
                                   
    Do you estimate that after           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                         No
    are paid that funds will be
                                                    Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                1-49                            1,000-5,000                       25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?
                                                                                                       
                                         100-199                         10,001-25,000                     More than 100,000
                                         200-999

19. How much do you                      $0-$50,000                      $1,000,001-$10 million            $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?
                                                                                                       
                                         $100,001-$500,000               $50,000,001-$100 million          $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million         More than $50 billion

20. How much do you                      $0-$50,000                      $1,000,001-$10 million            $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?
                                                                                                       
                                         $100,001-$500,000               $50,000,001-$100 million          $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million         More than $50 billion




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
           Case:20-16189-MER Doc#:1 Filed:09/18/20                               Entered:09/18/20 10:13:59 Page7 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                                   Case number (if known)


 Part 7:      Sign Below
For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                  and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                  or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                  proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                  fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                  connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                  or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                  X /s/ Forris Harris, Jr                                     X /s/ Valerie Lyrrette Harris
                                       Forris Harris, Jr, Debtor 1                               Valerie Lyrrette Harris, Debtor 2

                                       Executed on 09/15/2020                                    Executed on 09/15/2020
                                                   MM / DD / YYYY                                            MM / DD / YYYY




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
           Case:20-16189-MER Doc#:1 Filed:09/18/20                              Entered:09/18/20 10:13:59 Page8 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                                  Case number (if known)

For your attorney, if you are     I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                  relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by     the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need      certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.                is incorrect.



                                  X /s/ Carl Fritz                                                      Date 09/15/2020
                                       Signature of Attorney for Debtor                                      MM / DD / YYYY


                                       Carl Fritz
                                       Printed name
                                       Wachsmann & Associates, P.C.
                                       Firm Name
                                       6053 S Quebec St., Ste. 103
                                       Number         Street
                                       Englewood, CO 80111

                                       cgfritz@msn.com


                                       City                                                     State           ZIP Code


                                       Contact phone (303) 796-8787                   Email address


                                       24184                                                    CO
                                       Bar number                                               State




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
         Case:20-16189-MER Doc#:1 Filed:09/18/20                                       Entered:09/18/20 10:13:59 Page9 of 101

 Fill in this information to identify your case:
 Debtor 1            Forris                                       Harris, Jr
                     First Name              Middle Name          Last Name

 Debtor 2            Valerie                 Lyrrette             Harris
 (Spouse, if filing) First Name              Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                           04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                         Dates Debtor 2
                                                           lived there                                                            lived there

                                                                                      Same as Debtor 1                               Same as Debtor 1


        2636 S Olathe Way                                  From     2016                                                          From
        Number      Street                                                      Number      Street
                                                           To     07/2017                                                         To


        Aurora                    CO       80013
        City                      State    ZIP Code                             City                      State   ZIP Code


        Debtor 1:                                          Dates Debtor 1       Debtor 2:                                         Dates Debtor 2
                                                           lived there                                                            lived there

                                                                                      Same as Debtor 1                               Same as Debtor 1


        17867 E. Mexico Dr.                                From   08/2017                                                         From
        Number      Street                                                      Number      Street
                                                           To     09/2018                                                         To


        Aurora                    CO       80017
        City                      State    ZIP Code                             City                      State   ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                            Entered:09/18/20 10:13:59 Page10 of 101
Debtor 1        Forris Harris, Jr
Debtor 2        Valerie Lyrrette Harris                                                            Case number (if known)

         Debtor 1:                                               Dates Debtor 1        Debtor 2:                                     Dates Debtor 2
                                                                 lived there                                                         lived there

                                                                                             Same as Debtor 1                           Same as Debtor 1


         3297 Ensenada Way                                       From     08/2018                                                    From
         Number      Street                                                            Number      Street
                                                                 To       01/2020                                                    To


         Aurora                        CO       80013
         City                          State    ZIP Code                               City                       State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

          No
          Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


          No
          Yes. Fill in the details.

                                                            Debtor 1                                         Debtor 2

                                                           Sources of income        Gross income            Sources of income        Gross income
                                                           Check all that apply.    (before deductions      Check all that apply.    (before deductions
                                                                                    and exclusions                                   and exclusions

From January 1 of the current year until                    Wages, commissions,               $17,782.11    Wages, commissions,
the date you filed for bankruptcy:                            bonuses, tips                                      bonuses, tips

                                                            Operating a business                            Operating a business

For the last calendar year:                                 Wages, commissions,               $50,059.00    Wages, commissions,              $3,430.00
                                                              bonuses, tips                                      bonuses, tips
(January 1 to December 31, 2019 )
                                  YYYY                      Operating a business                            Operating a business

For the calendar year before that:                          Wages, commissions,               $50,847.00    Wages, commissions,              $2,500.00
                                                              bonuses, tips                                      bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                      Operating a business                            Operating a business




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 2
           Case:20-16189-MER Doc#:1 Filed:09/18/20                               Entered:09/18/20 10:13:59 Page11 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                  Case number (if known)

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.


                                                  Debtor 1                                         Debtor 2

                                                Sources of income           Gross income          Sources of income           Gross income
                                                Describe below.             from each source      Describe below.             from each source
                                                                            (before deductions                                (before deductions
                                                                            and exclusions                                    and exclusions

From January 1 of the current year until                                                          Unemployment                        $6,680.00
the date you filed for bankruptcy:



For the last calendar year:                                                                       Unemployment                       $25,950.20
(January 1 to December 31, 2019 )
                                YYYY



For the calendar year before that:
(January 1 to December 31, 2018 )
                                YYYY




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 3
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                    Entered:09/18/20 10:13:59 Page12 of 101
Debtor 1         Forris Harris, Jr
Debtor 2         Valerie Lyrrette Harris                                                       Case number (if known)


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.


          No
          Yes. Fill in the details.

Case title                                 Nature of the case                           Court or agency                               Status of the case
Michael Griffin v. Harris                  Forcible Entry                               Arapahoe County Court
                                                                                                                                               Pending
                                                                                        Court Name
                                                                                        1790 W. Littleton Blvd                                  On appeal
                                                                                        Number      Street
                                                                                                                                            
Case number 19C100453                                                                                                                          Concluded

                                                                                        Littleton                 CO       80120
                                                                                        City                      State    ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                        Entered:09/18/20 10:13:59 Page13 of 101
Debtor 1         Forris Harris, Jr
Debtor 2         Valerie Lyrrette Harris                                                        Case number (if known)

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

                                                                  Describe the property                          Date           Value of the property
Prestige Financial Svc                                            2013 Ford Escape                                                   $10,000.00
Creditor's Name

Attn: Bankruptcy
Number     Street                                                 Explain what happened
351 W Opportunity Way                                              Property was repossessed.
                                                                   Property was foreclosed.
Draper                                 UT         84020            Property was garnished.
City                                   State      ZIP Code         Property was attached, seized, or levied.
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities                                   Describe what you contributed               Date you          Value
that total more than $600                                             religous contrib                            contributed
Potters House of Denver                                               Amoutns approx. over last 2 year                                  $1,250.00
Charity's Name

9495 E Florida Ave
Number     Street




Denver                                    CO           80247
City                                      State        ZIP Code




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 5
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                   Entered:09/18/20 10:13:59 Page14 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
001 Debtorcc Inc.                                                                                               or transfer was     payment
Person Who Was Paid                                                                                             made

378 Summit Ave                                                                                                      09/14/20            $14.95
Number      Street




Jersey City                   NJ       07306
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
Wachsmann & Assoc., P.C.                             Costs only - Legal Insurance through employer or transfer was                  payment
Person Who Was Paid                                                                                             made

6053 S.Quebec, #103
Number      Street




Englewood                     CO       80111
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 6
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                Entered:09/18/20 10:13:59 Page15 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                   Case number (if known)

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.
 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                      Entered:09/18/20 10:13:59 Page16 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                         Case number (if known)

  Part 10:       Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

          No
          Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
                                   Manage Promotions for Companies
Silver Lining Promotions & Management                                                                Do not include Social Security number or ITIN.
Business Name                      and Artists
                                                                                                     EIN: 8     1 – 4         6    8    0   4    1    5
6105 S Main St, Ste 200                          Name of accountant or bookkeeper
Number     Street
                                                 Dbtrs                                               Dates business existed

                                                                                                     From     05/30/17            To   Present
Aurora                    CO      80016
City                      State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
Rearris Publishing, LLC                          Periodic report due by: 06/30/2020 /                Do not include Social Security number or ITIN.
Business Name                                    Currently delinquent
                                                                                                     EIN:           –
9615 E. County Line Rd                           Name of accountant or bookkeeper
Number     Street
                                                 Dbtrs                                               Dates business existed

                                                                                                     From     04/01/19            To   present
Centennial                CO      80112
City                      State   ZIP Code



Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                 Entered:09/18/20 10:13:59 Page17 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                   Case number (if known)

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

          No
          Yes. Fill in the details below.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                   page 9
           Case:20-16189-MER Doc#:1 Filed:09/18/20                             Entered:09/18/20 10:13:59 Page18 of 101
Debtor 1      Forris Harris, Jr
Debtor 2      Valerie Lyrrette Harris                                                 Case number (if known)

 Part 12:       Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




X /s/ Forris Harris, Jr                               X /s/ Valerie Lyrrette Harris
    Forris Harris, Jr, Debtor 1                          Valerie Lyrrette Harris, Debtor 2

    Date      09/15/2020                                 Date     09/15/2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   No
   Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   No
   Yes. Name of person                                                                      Attach the Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 10
          Case:20-16189-MER Doc#:1 Filed:09/18/20                                                              Entered:09/18/20 10:13:59 Page19 of 101

 Fill in this information to identify your case:
 Debtor 1                Forris                                                      Harris, Jr
                         First Name                    Middle Name                   Last Name

 Debtor 2            Valerie                           Lyrrette                      Harris
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                         $40,748.00
     1b. Copy line 62, Total personal property, from Schedule A/B...........................................................................................................................................................


                                                                                                                                                                              $40,748.00
     1c. Copy line 63, Total of all property on Schedule A/B.....................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $34,790.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                          $3,300.01
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $275,287.32
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                    Your total liabilities                         $313,377.33




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $3,663.20
     Copy your combined monthly income from line 12 of Schedule I.........................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $5,037.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page20 of 101
Debtor 1      Forris Harris, Jr
Debtor 2      Valerie Lyrrette Harris                                                      Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $5,720.73


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                   $3,300.01

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                       $112,626.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00

     9g. Total.    Add lines 9a through 9f.                                                                   $115,926.01




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
         Case:20-16189-MER Doc#:1 Filed:09/18/20                                             Entered:09/18/20 10:13:59 Page21 of 101

 Fill in this information to identify your case and this filing:
 Debtor 1             Forris                                            Harris, Jr
                      First Name               Middle Name              Last Name

 Debtor 2            Valerie                   Lyrrette                 Harris
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                     Check if this is an
                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         No. Go to Part 2.
         Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                     
     entries for pages you have attached for Part 1. Write that number here.............................................................                   $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes

3.1.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Jeep                        Check one.                                          amount of any secured claims on Schedule D:
                                                           Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Renagade                    
                                                          Debtor 2 only                           Current value of the                    Current value of the
Year:                     2017                                                                     entire property?                        portion you own?
                                                          Debtor 1 and Debtor 2 only
Approximate mileage:                                       At least one of the debtors and another
                                                                                                             $16,500.00                               $16,500.00
Other information:
2017 Jeep Renagade                                        Check if this is community property
                                                           (see instructions)
3.2.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                        Check one.                                          amount of any secured claims on Schedule D:
                                                           Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Escape                      
                                                          Debtor 2 only                           Current value of the                    Current value of the
Year:                     2013                                                                     entire property?                        portion you own?
                                                          Debtor 1 and Debtor 2 only
Approximate mileage:                                       At least one of the debtors and another
                                                                                                             $10,000.00                               $10,000.00
Other information:
2013 Ford Escape                                          Check if this is community property
                                                           (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                           Entered:09/18/20 10:13:59 Page22 of 101
Debtor 1         Forris Harris, Jr
Debtor 2         Valerie Lyrrette Harris                                                            Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                     
     entries for pages you have attached for Part 2. Write that number here.............................................................            $26,500.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe............
                               3 televisions, entertainment center, stereo, furniture, lamps, musical                                                $1,495.00
                                instrument, 3 computers, dining set, 2 microwaves, freezer, dresser, 2
                                nightstands, 3 beds

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe............


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe............


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe............
                               Wearing apparel                                                                                                         $600.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                                                        Entered:09/18/20 10:13:59 Page23 of 101
Debtor 1          Forris Harris, Jr
Debtor 2          Valerie Lyrrette Harris                                                                                            Case number (if known)

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

           No
           Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list

           No
           Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                       
    attached for Part 3. Write the number here.......................................................................................................................                                    $2,095.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

           No
           Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $25.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................                   Institution name:

             17.1.        Checking account:                     Key Bank                                                                                                                                         $3.00
             17.2.        Checking account:                     Starr Tech                                                                                                                                     $23.00
             17.3.        Savings account:                      Savings account - Key                                                                                                                          $11.00
             17.4.        Other financial account: Robin Hood Inves                                                                                                                                          $186.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

           No
           Yes. Give specific
            information about
            them...............................................
                                               Name of entity:                                                                                           % of ownership:




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 3
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                                 Entered:09/18/20 10:13:59 Page24 of 101
Debtor 1         Forris Harris, Jr
Debtor 2         Valerie Lyrrette Harris                                                              Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.             Type of account:         Institution name:

                                           401(k) or similar plan: Thrift Sav                                                                     $2,200.00
                                           Pension plan:            Pension plan FERS - plan                                                      $4,500.00
                                           Retirement account:      Retirement account - ROTH Through Employer                                    $1,800.00
                                           Additional account:      Aurora Medical - 401k                                                          $855.00
                                           Additional account:      Univ Hosp - 403b                                                              $1,800.00
                                           Additional account:      PERA - pension                                                                Unknown
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                      page 4
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                    Entered:09/18/20 10:13:59 Page25 of 101
Debtor 1        Forris Harris, Jr
Debtor 2        Valerie Lyrrette Harris                                                      Case number (if known)

Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information                                                                             Federal:
           about them, including whether
           you already filed the returns                                                                              State:
           and the tax years.....................................
                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                          Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim..............


35. Any financial assets you did not already list

          No
          Yes. Give specific information




Official Form 106A/B                                                Schedule A/B: Property                                                       page 5
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                                          Entered:09/18/20 10:13:59 Page26 of 101
Debtor 1         Forris Harris, Jr
Debtor 2         Valerie Lyrrette Harris                                                                             Case number (if known)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                       
    attached for Part 4. Write that number here.......................................................................................................................    $11,403.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

           No. Go to Part 6.
           Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

           No
           Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

           No
           Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           No
           Yes. Describe................


41. Inventory

           No
           Yes. Describe................


42. Interests in partnerships or joint ventures

           No
           Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

           No
           Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                  No
                  Yes. Describe..............
44. Any business-related property you did not already list

           No
           Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                       
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

           No. Go to Part 7.
           Yes. Go to line 47.


Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                                          Entered:09/18/20 10:13:59 Page27 of 101
Debtor 1          Forris Harris, Jr
Debtor 2          Valerie Lyrrette Harris                                                                            Case number (if known)

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

           No
           Yes............................


48. Crops--either growing or harvested

           No
           Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

           No
           Yes..............................


50. Farm and fishing supplies, chemicals, and feed

           No
           Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

           No
           Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                                       
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

           No
           Yes. Give specific information.
             wages - estimated                                                                                                                                               $750.00

                                                                                                                                 
54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                         $750.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
            Case:20-16189-MER Doc#:1 Filed:09/18/20                                                                 Entered:09/18/20 10:13:59 Page28 of 101
Debtor 1           Forris Harris, Jr
Debtor 2           Valerie Lyrrette Harris                                                                                    Case number (if known)


  Part 8: List the Totals of Each Part of this Form

                                                                                                                                                                    
55. Part 1: Total real estate, line 2..............................................................................................................................................             $0.00

56. Part 2: Total vehicles, line 5                                                                                  $26,500.00

57. Part 3: Total personal and household items, line 15                                                               $2,095.00

58. Part 4: Total financial assets, line 36                                                                         $11,403.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                     $750.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $40,748.00              property total                +           $40,748.00


63. Total of all property on Schedule A/B.                                                                                                                                                     $40,748.00
                                                                     Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                     page 8
         Case:20-16189-MER Doc#:1 Filed:09/18/20                                    Entered:09/18/20 10:13:59 Page29 of 101

 Fill in this information to identify your case:
 Debtor 1            Forris                                      Harris, Jr
                     First Name           Middle Name            Last Name
 Debtor 2            Valerie              Lyrrette               Harris
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF COLORADO
                                                                                                                    Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you       exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $16,500.00                 $1,773.00          Colo. Rev. Stat. § 13-54-102 (1)(j)(I)
2017 Jeep Renagade                                                               100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       3.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                          $1,495.00                 $1,495.00          Colo. Rev. Stat. § 13-54-102 (1)(e)
3 televisions, entertainment center,                                             100% of fair market
stereo, furniture, lamps, musical                                                 value, up to any
instrument, 3 computers, dining set, 2                                            applicable statutory
microwaves, freezer, dresser, 2                                                   limit
nightstands, 3 beds
Line from Schedule A/B:   6




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                            Entered:09/18/20 10:13:59 Page30 of 101
Debtor 1      Forris Harris, Jr
Debtor 2      Valerie Lyrrette Harris                                                Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $600.00                 $600.00           Colo. Rev. Stat. § 13-54-102 (1)(a)
Wearing apparel                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $3.00                   $2.25            Colo. Rev. Stat. §§ 13-54-104, 5-5-
Key Bank                                                                    100% of fair market    105
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $11.00                   $8.25            Colo. Rev. Stat. §§ 13-54-104, 5-5-
Savings account - Key                                                       100% of fair market    105
                                                                             value, up to any
Line from Schedule A/B:   17.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $23.00                   $17.25           Colo. Rev. Stat. §§ 13-54-104, 5-5-
Starr Tech                                                                  100% of fair market    105
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,200.00                                  Colo. Rev. Stat. § 13-54-102 (1)(s)
Thrift Sav                                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $4,500.00                                  Colo. Rev. Stat. § 13-54-102 (1)(s)
Pension plan FERS - plan                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $855.00                                   Colo. Rev. Stat. § 13-54-102 (1)(s)
Aurora Medical - 401k                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,800.00                                  Colo. Rev. Stat. § 13-54-102 (1)(s)
Univ Hosp - 403b                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      Unknown                                    Colo. Rev. Stat. § 13-54-102 (1)(s)
PERA - pension                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
           Case:20-16189-MER Doc#:1 Filed:09/18/20                            Entered:09/18/20 10:13:59 Page31 of 101
Debtor 1      Forris Harris, Jr
Debtor 2      Valerie Lyrrette Harris                                                Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,800.00                                  Colo. Rev. Stat. § 13-54-102 (1)(s)
Retirement account - ROTH Through                                           100% of fair market
Employer                                                                     value, up to any
Line from Schedule A/B: 21                                                   applicable statutory
                                                                             limit

Brief description:                                       $750.00                 $562.50           Colo. Rev. Stat. §§ 13-54-104, 5-5-
wages - estimated                                                           100% of fair market    105
                                                                             value, up to any
Line from Schedule A/B:    53
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
            Case:20-16189-MER Doc#:1 Filed:09/18/20                                   Entered:09/18/20 10:13:59 Page32 of 101

  Fill in this information to identify your case:
  Debtor 1             Forris                                       Harris, Jr
                       First Name            Middle Name            Last Name

  Debtor 2            Valerie                Lyrrette               Harris
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF COLORADO

  Case number
  (if known)                                                                                                          Check if this is an
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $20,063.00              $10,000.00            $10,063.00
Prestige Financial Svc                           2013 Ford Escape
Creditor's name
Attn: Bankruptcy
Number       Street
351 W Opportunity Way
                                                 As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Draper                   UT      84020            Unliquidated
City                     State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                   Automobile
       to a community debt
Date debt was incurred           10/2017         Last 4 digits of account number        1     6    2    5
Charge Off for $15849 on 12/19
AFFECTED BY NATURAL DISASTER




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $20,063.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                 Entered:09/18/20 10:13:59 Page33 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                    Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $14,727.00              $16,500.00
Star Tech Federal Credit Union                2017 Jeep Renagade
Creditor's name
5310 DTC Parkway, Suite H
Number      Street


                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Greenwood VillageCO             80111          Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Automobile
       to a community debt
Date debt was incurred          10/2017       Last 4 digits of account number        0     0    0    1
Current Account




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $14,727.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                          $34,790.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                     Entered:09/18/20 10:13:59 Page34 of 101

  Fill in this information to identify your case:
  Debtor 1             Forris                                       Harris, Jr
                       First Name            Middle Name            Last Name

  Debtor 2            Valerie                Lyrrette               Harris
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF COLORADO

  Case number
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $3,300.00                  $0.00         $3,300.00
Colorado Department of Revenue
Priority Creditor's Name                                   Last 4 digits of account number        2     3    5      9
State Tax Bankruptcy Unit                                  When was the debt incurred?
Number        Street
1375 Sherman St Rm 504                                     As of the date you file, the claim is: Check all that apply.
                                                            Contingent
Denver                          CO      80261               Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
 Debtor 1 only                                             Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
 Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?
 No
 Yes
14; 16; 19




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                Entered:09/18/20 10:13:59 Page35 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                   Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                        Total claim       Priority           Nonpriority
previous page.                                                                                                     amount             amount


   2.2                                                                                                  $0.01                 $0.01          $0.00
Internal Revenue Service
Priority Creditor's Name                               Last 4 digits of account number       4     2    3      3
PO Box 7346                                            When was the debt incurred?
Number        Street
                                                       As of the date you file, the claim is: Check all that apply.
                                                        Contingent
Philadelphia                PA      19101-7346          Unliquidated
City                        State   ZIP Code            Disputed
Who incurred the debt?     Check one.                  Type of PRIORITY unsecured claim:
  Debtor 1 only
                                                        Domestic support obligations
 Debtor 2 only                                         Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                            Claims for death or personal injury while you were
 At least one of the debtors and another                 intoxicated
 Check if this claim is for a community debt           Other. Specify
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 2
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                       Entered:09/18/20 10:13:59 Page36 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                          Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                               $0.01
Aaron Sales & Lease                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
309 E Paces Ferry Rd NE
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Atlanta                         GA      30305-2367
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                             Student loans
                                                             Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Agreement
Is the claim subject to offset?
 No
 Yes
     4.2                                                                                                                                            $186.00
Aldous and Associates, PLLC                                 Last 4 digits of account number         8 1 N           1
Nonpriority Creditor's Name
                                                            When was the debt incurred?           09/03/2019
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 171374                                                Contingent
                                                             Unliquidated
Holladay                        UT      84117
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                             Student loans
 Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Unknown Loan Type
Is the claim subject to offset?
 No
 Yes
Original Creditor Name: 05 VASA FITNESS AURORA 2872
Collection




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page37 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.3                                                                                                                              $704.79
Allstate Indemnity Co                                    Last 4 digits of account number      0 6        9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
PO Box 3589
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Akron                         OH      44309-3589
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                                $0.01
Alpine Credit Inc                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2009 Wadsworth Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Lakewood                      CO      80214-5739
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                            $5,590.54
American Infosource LP                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 268872
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Oklahoma City                 OK      73126-8872
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility Services
Is the claim subject to offset?
 No
 Yes
Xcel Energy


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 4
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page38 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.6                                                                                                                                $0.00
AmeriCredit/GM Financial                                 Last 4 digits of account number      5 0        1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2010
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 183853                                             Contingent
                                                          Unliquidated
Arlington                     TX      76096
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes
Paid
Account Closed
   4.7                                                                                                                            $2,772.00
AmSher Collection Services                               Last 4 digits of account number      7 6        1    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2020
4524 Southlake Parkway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 15                                                  Contingent
                                                          Unliquidated
Birmingham                    AL      35244
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
 No
 Yes
Original Creditor Name: T-MOBILE
Collection




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 5
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page39 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

   4.8                                                                                                                            $2,000.00
Arapahoe Community College                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5900 S Santa Fe Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Littleton                     CO      80120-1801
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
   4.9                                                                                                                            $9,853.75
Atlas Acquisitions                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2013
294 Union St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Hackensack                    NJ      07601-4303
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
  4.10                                                                                                                              $289.92
Aurora Collection Bureau                                 Last 4 digits of account number      1 2        7    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
2442 S Downing St Ste 200
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80210-5882
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
collector for Lucero's Bail Bonds


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 6
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page40 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.11                                                                                                                          $11,000.00
Aurora Federal Credit                                    Last 4 digits of account number      5 1        4    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2011
6 Abilene St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80011-8741
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
repo deficiency; amount owed unknown &
disputed as such.
  4.12                                                                                                                            $9,414.00
Aurora Federal Credit                                    Last 4 digits of account number       5    1    4    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6 Abilene St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80011-8741
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
repo deficiency; amount unknown &
disputed as such.




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 7
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page41 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.13                                                                                                                          $17,631.00
Avid Acceptance Llc                                      Last 4 digits of account number      5 5 7           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/29/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6995 Union Park Center Suite 450                          Contingent
                                                          Unliquidated
Cottonwood Heights            UT      84047
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes
Included In Bankruptcy Ch-13
ACCOUNT TRANSFERRED
  4.14                                                                                                                              $338.00
Berrett Pest Control                                     Last 4 digits of account number       2    3    0    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
19737 E Floyd Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80013
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
  4.15                                                                                                                                $0.01
Best Car Buys Ltd                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1300 W Alameda Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80223-2041
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 8
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page42 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.16                                                                                                                               $50.00
Beyer & Associates                                       Last 4 digits of account number      0 8        0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/19
12381 E. Cornell Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80014
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Parking Violation
Is the claim subject to offset?
 No
 Yes
  4.17                                                                                                                               $50.00
Beyer & Associates                                       Last 4 digits of account number       0    7    7    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/19
12381 E. Cornell Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80014
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Parking Violation
Is the claim subject to offset?
 No
 Yes
  4.18                                                                                                                               $50.00
Beyer & Associates                                       Last 4 digits of account number      0     9    3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/19
12381 E. Cornell Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80014
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Parking Violation
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 9
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page43 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.19                                                                                                                               $50.00
Beyer & Associates                                       Last 4 digits of account number      0 8        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/19
12381 E. Cornell Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80014
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Parking Violation
Is the claim subject to offset?
 No
 Yes
  4.20                                                                                                                               $50.00
Beyer and Associates                                     Last 4 digits of account number       0    8    4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/19
12381 E. Cornell Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80014
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Parking Violation
Is the claim subject to offset?
 No
 Yes
  4.21                                                                                                                            $8,900.00
BHFC Financial Services                                  Last 4 digits of account number      7 6        3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
7017 North 56th Ave.                                      Contingent
                                                          Unliquidated
Glendale                      AZ      85301
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes
Repossessed 2009 Buick Enclave CXL 4dr SUV
AWD (3.6L 6cyl 6A)

Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 10
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page44 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.22                                                                                                                                $0.01
Caine & Weiner                                           Last 4 digits of account number      7 6 0           2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/04/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5805 Sepulveda Blvd                                       Contingent
                                                          Unliquidated
Sherman Oaks                  CA      91411
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Unknown Loan Type
Is the claim subject to offset?
 No
 Yes
Account Closed
  4.23                                                                                                                              $471.00
Capital One                                              Last 4 digits of account number       4    5    5    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                              Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Charge Off for $471 on 11/19
Account Closed By Grantor




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 11
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page45 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.24                                                                                                                              $435.00
Capital One                                              Last 4 digits of account number      7 9        1    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                              Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Charge Off for $435 on 02/20
Account Closed By Grantor
  4.25                                                                                                                               $56.49
Centennial Pediatrics                                    Last 4 digits of account number      7 3        3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2014
PO Box 17562
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80217-0562
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
  4.26                                                                                                                              $263.16
Century Link                                             Last 4 digits of account number      1 9        8    R
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1801 California St Ste 900                                Contingent
                                                          Unliquidated
Denver                        CO      80202-2609
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 12
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page46 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.27                                                                                                                                $0.01
CenturyLink                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 91155
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Seattle                       WA      98111
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utilities
Is the claim subject to offset?
 No
 Yes
unknown amount for utilities from prior rental
  4.28                                                                                                                              $600.00
Chase Bank USA                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4 Chase Metrotech Ctr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Brooklyn                      NY      11245-0003
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
overdraft
  4.29                                                                                                                              $204.00
Colorado Complete Health For Women                       Last 4 digits of account number      5 2        1    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2016
14991 E Hampden Ave # 270
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80014-3986
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 13
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page47 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.30                                                                                                                                $0.01
Comcast Cable Comm Manage                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Comcast Capital Corp.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1201 N Market St Ste 1000                                 Contingent
                                                          Unliquidated
Wilmington                    DE      19801-1807
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility Services
Is the claim subject to offset?
 No
 Yes
Amounts owing - 2 prior apartments
  4.31                                                                                                                              $182.00
Commonwealth Financial Systems                           Last 4 digits of account number       7    4    N    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2020
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
245 Main Street                                           Contingent
                                                          Unliquidated
Dickson City                  PA      18519
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
 No
 Yes
Original Creditor Name: U.S. ANESTHESIA PARTNERS OF CO -Collection




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 14
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page48 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.32                                                                                                                          $15,311.00
Consumer Portfolio Services, Inc.                        Last 4 digits of account number      6 5        3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 57071                                              Contingent
                                                          Unliquidated
Irvine                        CA      92619
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
 No
 Yes
ACCOUNT TRANSFERRED
PURCHASED BY ANOTHER LENDER
  4.33                                                                                                                              $691.00
Credit One Bank                                          Last 4 digits of account number      8 9        8    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2018
Attn: Bankruptcy Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 98873                                              Contingent
                                                          Unliquidated
Las Vegas                     NV      89193
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Charge Off for $691 on 03/20
Account Closed
ACCOUNT TRANSFERRED
PURCHASED BY ANOTHER LENDER




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 15
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page49 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.34                                                                                                                            $1,047.00
Credit One Bank                                          Last 4 digits of account number      1 2        3    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2018
Attn: Bankruptcy Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 98873                                              Contingent
                                                          Unliquidated
Las Vegas                     NV      89193
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Charge Off for $1047 on 10/19
Account Closed
ACCOUNT TRANSFERRED
PURCHASED BY ANOTHER LENDER
  4.35                                                                                                                              $685.00
Credit Service Company                                   Last 4 digits of account number      2 1        3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2015
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1120                                               Contingent
                                                          Unliquidated
Colorado Springs              CO      80901
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
 No
 Yes
Original Creditor Name: HEALTH IMAGES AT SOUTH POTOMAC
Collection




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 16
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page50 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.36                                                                                                                              $150.00
Denver Parking Violations Bureau                         Last 4 digits of account number      8 7        7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/12/19
P.O. Box 46500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80201-6500
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Parking Violation
Is the claim subject to offset?
 No
 Yes
  4.37                                                                                                                               $50.00
Denver Parking Violations Bureau                         Last 4 digits of account number       K     2   3    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/9/19
P.O. Box 46500
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80201-6500
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Parking Violation
Is the claim subject to offset?
 No
 Yes
  4.38                                                                                                                          $10,717.00
Department of Education/582/Nelnet                       Last 4 digits of account number      0 7        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2009
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 17
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page51 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.39                                                                                                                          $10,101.00
Department of Education/582/Nelnet                       Last 4 digits of account number      5 5        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2009
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
  4.40                                                                                                                            $9,152.00
Department of Education/582/Nelnet                       Last 4 digits of account number       0    2    8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 18
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page52 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.41                                                                                                                            $6,656.00
Department of Education/582/Nelnet                       Last 4 digits of account number      5 6        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2010
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
  4.42                                                                                                                            $6,186.00
Department of Education/582/Nelnet                       Last 4 digits of account number       4    5    8    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 19
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page53 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.43                                                                                                                            $4,927.00
Department of Education/582/Nelnet                       Last 4 digits of account number      7 4        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2011
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
studen loan
  4.44                                                                                                                            $4,814.00
Department of Education/582/Nelnet                       Last 4 digits of account number       0    6    9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2009
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 20
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page54 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.45                                                                                                                            $4,792.00
Department of Education/582/Nelnet                       Last 4 digits of account number      0 7        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED
  4.46                                                                                                                            $4,265.00
Department of Education/582/Nelnet                       Last 4 digits of account number      4 4        8    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 21
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page55 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.47                                                                                                                            $4,256.00
Department of Education/582/Nelnet                       Last 4 digits of account number      0 1        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED
  4.48                                                                                                                            $2,938.00
Department of Education/582/Nelnet                       Last 4 digits of account number      5 4        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2010
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 22
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page56 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.49                                                                                                                            $2,359.00
Department of Education/582/Nelnet                       Last 4 digits of account number      5 3        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2009
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED
  4.50                                                                                                                            $2,333.00
Department of Education/582/Nelnet                       Last 4 digits of account number      5 0        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2009
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 23
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page57 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.51                                                                                                                            $2,092.00
Department of Education/582/Nelnet                       Last 4 digits of account number      7 3        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2011
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED
  4.52                                                                                                                            $2,092.00
Department of Education/582/Nelnet                       Last 4 digits of account number      0 6        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82561                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Current Account
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 24
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page58 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.53                                                                                                                            $1,247.00
DIRECTV                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 78626
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Phoenix                       AZ      85062-8626
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility Services
Is the claim subject to offset?
 No
 Yes
  4.54                                                                                                                               $54.00
Doiran Studio                                            Last 4 digits of account number       7     7   8    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        4/2/19
Attn Collections
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4212 W. Sunset Blvd                                       Contingent
                                                          Unliquidated
Spokane                       WA      99224
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
school exp
  4.55                                                                                                                            $1,100.00
E-470 Public Highway Auth                                Last 4 digits of account number       K     2   3    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 5470
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80217-5470
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Tolls
Is the claim subject to offset?
 No
 Yes

Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 25
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page59 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.56                                                                                                                          $15,651.97
eCAST Settlement Corporation                             Last 4 digits of account number       3    8    7    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 29262
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
New York                      NY      10087-9262
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
  4.57                                                                                                                                $0.00
ECMC                                                     Last 4 digits of account number       9    0    9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2010
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
111 Washington Ave South, Ste 1400                        Contingent
                                                          Unliquidated
Minneapolis                   MN      55401
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Educational
Is the claim subject to offset?
 No
 Yes
Transferred
Account Closed




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 26
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page60 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.58                                                                                                                            $1,115.00
Enhanced Recovery Corp                                   Last 4 digits of account number      6 0        4    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
8014 Bayberry Road                                        Contingent
                                                          Unliquidated
Jacksonville                  FL      32256
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
 No
 Yes
Original Creditor Name: COMCAST CABLE COMMUNICATIONS
Collection
  4.59                                                                                                                                $0.01
ESR                                                      Last 4 digits of account number       2    3    1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2755 S Locust St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80222-7126
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
old lease -nothing owed




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 27
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page61 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.60                                                                                                                                $0.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2012
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Harrisburg                    PA      17106
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Government Unsecured Guarantee Loan
Is the claim subject to offset?
 No
 Yes
Account Closed
ACCOUNT TRANSFERRED
  4.61                                                                                                                                $0.00
Fedloan                                                  Last 4 digits of account number      0 0 1           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/20/2012
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Harrisburg                    PA      17106
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Educational
Is the claim subject to offset?
 No
 Yes
Account Closed
ACCOUNT TRANSFERRED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 28
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page62 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.62                                                                                                                                $0.01
Fedloan Servicing                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 530210
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Atlanta                       GA      30353-0210
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
  4.63                                                                                                                               $40.00
Financial Data Systems                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Attn: Managing Officer/Agent
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1638 Military Cutoff Rd                                   Contingent
                                                          Unliquidated
Wilmington                    NC      28403-5716
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
Unipath




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 29
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page63 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.64                                                                                                                                $0.01
Fingerhut                                                Last 4 digits of account number      8 7        4    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1250                                               Contingent
                                                          Unliquidated
Saint Cloud                   MN      56395
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
Paid
Account Closed
  4.65                                                                                                                            $2,777.25
First Credit Corporation                                 Last 4 digits of account number      0 0 0           7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/13/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 9300                                               Contingent
                                                          Unliquidated
Boulder                       CO      80301
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Installment Sales Contract
Is the claim subject to offset?
 No
 Yes
Charge Off




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 30
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page64 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.66                                                                                                                            $1,007.00
First Premier Bank                                       Last 4 digits of account number      3 7        2    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2019
601 South Minnesota Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sioux Falls                   SD      57104
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Charge Off for $1007 on 08/19
  4.67                                                                                                                              $703.00
First Premier Bank                                       Last 4 digits of account number       9    2    1    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2019
601 South Minnesota Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Sioux Falls                   SD      57104
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Charge Off for $703 on 08/19
Account Closed By Grantor




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 31
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page65 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.68                                                                                                                              $547.00
Health Images at South Potomac                           Last 4 digits of account number      2 1        3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
1300 S Potomac St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80012
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
  4.69                                                                                                                              $544.67
Intercoastal Financial, LLC                              Last 4 digits of account number       4    0    4    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7954 Transit Rd. #144
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Williamsville                 NY      14221
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
  4.70                                                                                                                          $17,886.39
Jefferson Capital Systems LLC                            Last 4 digits of account number       4    2    4    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Po Box 7999
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Saint Cloud                   MN      56302-9617
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collecting for -
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 32
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page66 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.71                                                                                                                              $544.67
Jefferson Capital Systems, LLC                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 7999
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Saint Cloud                   MN      56302-7999
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Payday Loan
Is the claim subject to offset?
 No
 Yes
  4.72                                                                                                                                $0.01
KeyBank                                                  Last 4 digits of account number       7    1    3    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4910 Tiedeman Rd.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Brooklyn, OH 44144                                        Contingent
Attention Support, OJ-01-51-0662                          Unliquidated
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Arrearage
Is the claim subject to offset?
 No
 Yes
  4.73                                                                                                                               $32.38
Labcorp                                                  Last 4 digits of account number      5 2        0    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/19
PO Box 2240
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Burlington                    NC      27216
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical Expenses
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 33
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page67 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.74                                                                                                                              $928.00
Larry Miller Nissan, Highlands Ranch                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Law Office Wyn T Taylor
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1658 Cole Blvd                                            Contingent
                                                          Unliquidated
Lakewood                      CO      80401
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
Douglas County Case:
18C33701
  4.75                                                                                                                          $10,063.79
Mareo Kendrick                                           Last 4 digits of account number       0    2    1    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6120 Greenwood Plaza Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Greenwood Village             CO      80111
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
  4.76                                                                                                                              $176.00
Medical Imaging of Colorado                              Last 4 digits of account number      B 3        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
8200 E Belleview Ave,
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Greenwood Village             CO      80111
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 34
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page68 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.77                                                                                                                            $4,000.00
Michael Griffin                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
501 S. Cherry St. #350
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80246
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
Back Rent owing
  4.78                                                                                                                              $508.03
Mini U Storage                                           Last 4 digits of account number       3    0    3    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/2020
16830 E. Hughes Dr.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80011
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 35
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page69 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.79                                                                                                                                $0.01
Nelnet                                                   Last 4 digits of account number      1 7 9           9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/06/2009
Attn: Bankruptcy Claims
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82505                                              Contingent
                                                          Unliquidated
Lincoln                       NE      68501
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Educational
Is the claim subject to offset?
 No
 Yes
Transferred
Account Closed
  4.80                                                                                                                              $114.00
Permanent General Companies                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
84 State St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Boston                        MA      02109
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collecting for -
Is the claim subject to offset?
 No
 Yes
unknown debt collect - possible back insurance bill




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 36
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page70 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.81                                                                                                                              $594.67
Porania LLC                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 11405
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Memphis                       TN      38111-0405
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Payday Loan
Is the claim subject to offset?
 No
 Yes
  4.82                                                                                                                              $502.03
Portfolio Recovery                                       Last 4 digits of account number       8    9    4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
120 Corporate Blvd                                        Contingent
                                                          Unliquidated
Norfolk                       VA      23502
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
 No
 Yes
Original Creditor Name: THE BANK OF MISSOURI
Collection




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 37
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page71 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.83                                                                                                                              $500.00
Public Storage                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
13055 E Briarwood Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Centennial                    CO      80112-6741
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
estimated amount - prior collection lawsuit from 17
  4.84                                                                                                                               $16.40
Radiology Imaging Associates, P.C.                       Last 4 digits of account number       2    1    4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
PO Box 272011
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80227-9011
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
  4.85                                                                                                                            $1,651.00
Regust Management Group, LLC                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
15455 Dallas Pkwy Ste 600
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Addison, TX, 75001-6760                                   Contingent
                                                          Unliquidated
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
back business rent -personal guarantee

Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 38
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page72 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.86                                                                                                                            $2,200.00
Rent A Center                                            Last 4 digits of account number       6    8    2    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
9460 W 58th Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Arvada                        CO      80002-2004
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
breached rent-to-own agreement -
judgment 2015C46820
  4.87                                                                                                                            $1,047.00
Resurgent Capital Services                               Last 4 digits of account number      1 2        3    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 10497                                                 Contingent
                                                          Unliquidated
Greenville                    SC      29603
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
 No
 Yes
Original Creditor Name: CREDIT ONE BANK N.A.
Collection




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 39
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page73 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.88                                                                                                                              $671.00
RGS Financial                                            Last 4 digits of account number      4 5        6    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2017
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 852039                                             Contingent
                                                          Unliquidated
Richardson                    TX      75085
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
 No
 Yes
Original Creditor Name: TCF NATIONAL BANK
Collection
Account Closed
  4.89                                                                                                                                $8.00
Rocky Mountain Urgent Care                               Last 4 digits of account number      6 8        6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2014
PO Box 174457
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80217-4457
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 40
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page74 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.90                                                                                                                            $2,447.00
Scott Lambert                                            Last 4 digits of account number      0 7        6    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
7016 W Clifton Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Littleton                     CO      80128-5673
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
Judgment 2015C300766
  4.91                                                                                                                              $144.15
Smoky Hill Family Medicine                               Last 4 digits of account number       0    5    2    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2016
13111 E Briarwood Ave Ste 215
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Centennial                    CO      80112-3846
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
  4.92                                                                                                                                $0.01
Snap Financial                                           Last 4 digits of account number       1    2    8    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1760 W 2100S # 26561
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84199
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           car part - financed
Is the claim subject to offset?
 No
 Yes

Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 41
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page75 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.93                                                                                                                                $0.01
Speedy Cash                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2016
6501 E Evans Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80224-2323
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Payday Loan
Is the claim subject to offset?
 No
 Yes
  4.94                                                                                                                              $276.12
Sprint                                                   Last 4 digits of account number       0    0    6    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2015
6391 Sprint Pkwy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Overland Park                 KS      66251-6100
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility Services
Is the claim subject to offset?
 No
 Yes
  4.95                                                                                                                                $0.01
Stone Cliff                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
17886 E Greenwood Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80013-7607
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 42
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page76 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.96                                                                                                                                $0.01
TCF National Bank                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6400 S Fiddlers Green Cir Ste 800
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Greenwood Village             CO      80111-4922
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Agreement
Is the claim subject to offset?
 No
 Yes
past over-draft fees
  4.97                                                                                                                              $920.40
The Medical Center Aurora                                Last 4 digits of account number       7    6    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Resurgent Capital Services
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1927                                               Contingent
                                                          Unliquidated
Greenville                    SC      29602
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
  4.98                                                                                                                              $539.00
The Medical Center Aurora - Billing                      Last 4 digits of account number      5 6        0    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2016
1501 S Potomac St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Aurora                        CO      80012-5411
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes

Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 43
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page77 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

  4.99                                                                                                                            $1,621.08
Tucker, Albin & Associates                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Texas Security Bank
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1212 Turtle Creek Blvd                                    Contingent
                                                          Unliquidated
Dallas                        TX      75207
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Collecting for Regus Management Group
Is the claim subject to offset?
 No
 Yes
 4.100                                                                                                                              $150.00
U.C. Health                                              Last 4 digits of account number       6    0    3    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 1259 Dept. #147637
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Oaks                          PA      19456
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
 4.101                                                                                                                          $11,096.00
U.S. Department of Education                             Last 4 digits of account number      3 0        4    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2010
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED

Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 44
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page78 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

 4.102                                                                                                                            $5,274.00
U.S. Department of Education                             Last 4 digits of account number      4 9        8    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2010
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED
 4.103                                                                                                                            $5,042.00
U.S. Department of Education                             Last 4 digits of account number      3 0        3    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2011
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 45
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page79 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

 4.104                                                                                                                            $3,566.00
U.S. Department of Education                             Last 4 digits of account number      3 0        5    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2010
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED
 4.105                                                                                                                            $2,443.00
U.S. Department of Education                             Last 4 digits of account number      3 0        7    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2012
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 46
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page80 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

 4.106                                                                                                                            $2,218.00
U.S. Department of Education                             Last 4 digits of account number      4 9        8    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2011
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED
 4.107                                                                                                                            $1,628.00
U.S. Department of Education                             Last 4 digits of account number      4 9        7    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2010
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 47
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page81 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

 4.108                                                                                                                            $1,463.00
U.S. Department of Education                             Last 4 digits of account number      3 0        6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2012
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED
 4.109                                                                                                                            $1,108.00
U.S. Department of Education                             Last 4 digits of account number      4 9        9    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2012
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 48
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page82 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

 4.110                                                                                                                            $1,108.00
U.S. Department of Education                             Last 4 digits of account number      4 9        9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2012
ECMC/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 16408                                              Contingent
                                                          Unliquidated
Saint Paul                    MN      55116
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Collection
DISMISSED
 4.111                                                                                                                               $40.00
Unipath, P.C.                                            Last 4 digits of account number      8 1        1    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2016
6116 E Warren Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Denver                        CO      80222-5752
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
 4.112                                                                                                                                $0.01
United Healthcare                                        Last 4 digits of account number       7    8    2    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 29064
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Hot Springs                   AR      71903-9811
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 49
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page83 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

 4.113                                                                                                                            $1,217.50
University Hospital                                      Last 4 digits of account number      8     4    1    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        7/15
PO Box 732144
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Dallas                        TX      75373-2144
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Medical
Is the claim subject to offset?
 No
 Yes
 4.114                                                                                                                                $0.00
Webbank/Gettington                                       Last 4 digits of account number       8    9    0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6250 Ridgewood Road                                       Contingent
                                                          Unliquidated
Saint Cloud                   MN      56303
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
  Debtor 1 only                                          Student loans
                                                          Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
 No
 Yes
Paid
Account Closed




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 50
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page84 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                     Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                               Total claim
previous page.

 4.115                                                                                                                                $0.01
Xcel Energy                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 9477
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Minneapolis                   MN      55484
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utility Services
Is the claim subject to offset?
 No
 Yes
unknown amount from past 2 rentals




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                   page 51
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page85 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                    Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Aaron Sales & Lease Ow                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1015 Cobb Place Blvd NW                                     Line   4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Kennesaw                        GA      30144-3672
City                            State   ZIP Code


Alpine Credit, Inc.                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
12191 W 64th Ave Ste 210                                    Line   4.4 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Arvada                          CO      80004-4030
City                            State   ZIP Code


American Infosource LP                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 5008                                                 Line   4.5 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Carol Stream                    IL      60197-5008
City                            State   ZIP Code


Avid Acceptance                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 708580                                               Line   4.13 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Sandy                           UT      84070-8580
City                            State   ZIP Code


Capital Management Services, LP                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
698 1/2 South Ogden St.                                     Line   4.72 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Buffalo                         NY      14206-2317
City                            State   ZIP Code


Century Link                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 29040                                                Line   4.26 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number
Phoenix                         AZ      85038-9040
City                            State   ZIP Code



Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 52
           Case:20-16189-MER Doc#:1 Filed:09/18/20                         Entered:09/18/20 10:13:59 Page86 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                              Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Chase Bank USA                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 15298                                        Line   4.28 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Wilmington                 DE      19850-5298
City                       State   ZIP Code


Colorado Attorney General                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Student Loan                                        Line   4.79 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
1525 Sherman St 5th Fl

                                                    Last 4 digits of account number
Denver                     CO      80203
City                       State   ZIP Code


Colorado Attorney General                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Revenue Department                                  Line   2.1 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
1525 Sherman St 5th Fl

                                                    Last 4 digits of account number
Denver                     CO      80203
City                       State   ZIP Code


Comcast Cable Comm Manag                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1701 John F Kennedy Blvd                            Line   4.30 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Philadelphia               PA      19103-2838
City                       State   ZIP Code


Comcast West Division                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
183 Inverness Dr W                                  Line   4.30 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Englewood                  CO      80112
City                       State   ZIP Code


Consumer Portfolio Svc                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Bankruptcy                                    Line   4.32 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
19500 Jamboree Rd

                                                    Last 4 digits of account number
Irvine                     CA      92612-2401
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 53
           Case:20-16189-MER Doc#:1 Filed:09/18/20                         Entered:09/18/20 10:13:59 Page87 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                              Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Department of Education                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
121 S 13th St                                       Line   4.38 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Lincoln                    NE      68508-1904
City                       State   ZIP Code


E-470 Public Highway Auth                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
22470 E 6th Pkwy Suite 100                          Line   4.55 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Aurora                     CO      80018
City                       State   ZIP Code


ESR Management LLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Springman Braden Wilson & Pontius, P            Line   4.59 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
4175 Harlan St # 200

                                                    Last 4 digits of account number
Wheat Ridge                CO      80033-5150
City                       State   ZIP Code


Fedloan Servicing                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 530210                                       Line   4.61 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Atlanta                    GA      30353-0210
City                       State   ZIP Code


Internal Revenue Service                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1999 Broadway                                       Line   2.2 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Denver                     CO      80202
City                       State   ZIP Code


Linebarger Goggan Blair & Sampson LLP               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 711                                          Line   4.55 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Denver                     CO      80201
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 54
           Case:20-16189-MER Doc#:1 Filed:09/18/20                         Entered:09/18/20 10:13:59 Page88 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                              Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Linebarger Goggan Blair & Sampson LLP               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 711                                          Line   4.37 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Denver                     CO      80201
City                       State   ZIP Code


Nelnet Education Financial                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3015 S Parker Rd Ste 400                            Line   4.79 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Aurora                     CO      80014-2904
City                       State   ZIP Code


QWEST CORPORATION DBA CENTURYLINK                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
118 S 19th St.                                      Line   4.26 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Omaha                      NE      62102
City                       State   ZIP Code


Rent-a-Center                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
15093 E Mississippi Ave                             Line   4.86 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Aurora                     CO      80012-3729
City                       State   ZIP Code


Sprint                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 4191                                         Line   4.94 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Carol Stream               IL      60197-4191
City                       State   ZIP Code


Sprint PCS                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Receivables Performance Mgmt                    Line   4.94 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
PO Box 1548

                                                    Last 4 digits of account number
Lynnwood                   WA      98046
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 55
           Case:20-16189-MER Doc#:1 Filed:09/18/20                         Entered:09/18/20 10:13:59 Page89 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                              Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

TCF Bank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
16999 E Quincy Ave                                  Line   4.96 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Aurora                     CO      80015
City                       State   ZIP Code


Tekcollect Inc                                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1269                                         Line   4.14 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Columbus                   OH      43216
City                       State   ZIP Code


Tucker, Albin & Associates,                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1212 Turtle Creek Blvd                              Line   4.85 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Dallas                     TX      75207
City                       State   ZIP Code


Unipath Med                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
6116 E Warren Ave                                   Line   4.63 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Denver                     CO      80222
City                       State   ZIP Code


United Healthcare                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 5803                                         Line 4.112 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Carol Stream               IL      61097
City                       State   ZIP Code


Universal Recovery Corp                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2880 Sunrise Blvd Ste 136                           Line   4.80 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Rancho Cordova             CA      95742-6102
City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 56
           Case:20-16189-MER Doc#:1 Filed:09/18/20                         Entered:09/18/20 10:13:59 Page90 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                              Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

University Hospital                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Dept. 0870                                          Line 4.113 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Denver                     CO      80256
City                       State   ZIP Code


US Attorney Office for                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
District of Colorado                                Line   2.2 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
1801 California Str., #1600

                                                    Last 4 digits of account number
Denver                     CO      80202
City                       State   ZIP Code


US Department of Education                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Nelnet                                          Line   4.79 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
121 S 13th St Ste 201

                                                    Last 4 digits of account number
Lincoln                    NE      68508-1911
City                       State   ZIP Code


US Department of Education                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 5609                                         Line   4.52 of (Check one):       Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims


                                                    Last 4 digits of account number
Greenville                 TX      75403-5609
City                       State   ZIP Code


Xcel Energy                                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 840                                          Line 4.115 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
Denver, CO 80201-084

                                                    Last 4 digits of account number

City                       State   ZIP Code




Official Form 106E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                         page 57
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                Entered:09/18/20 10:13:59 Page91 of 101
Debtor 1       Forris Harris, Jr
Debtor 2       Valerie Lyrrette Harris                                                  Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.              $3,300.01

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.              $3,300.01




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.            $112,626.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $162,661.32


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $275,287.32




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 58
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                     Entered:09/18/20 10:13:59 Page92 of 101

 Fill in this information to identify your case:
 Debtor 1              Forris                                       Harris, Jr
                       First Name            Middle Name            Last Name

 Debtor 2            Valerie                 Lyrrette               Harris
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       Sa Lella Reed-Harris                                                         Sublease
           Name
                                                                                        Contract to be ASSUMED
           4063 S. Himalaya
           Number    Street
           Aurora, CO

           City                                         State     ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
         Case:20-16189-MER Doc#:1 Filed:09/18/20                                     Entered:09/18/20 10:13:59 Page93 of 101

 Fill in this information to identify your case:
 Debtor 1            Forris                                      Harris, Jr
                     First Name          Middle Name             Last Name

 Debtor 2            Valerie             Lyrrette                Harris
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
      Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           No
           Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                        page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                   Entered:09/18/20 10:13:59 Page94 of 101

 Fill in this information to identify your case:
     Debtor 1              Forris                                      Harris, Jr
                           First Name           Middle Name            Last Name                            Check if this is:
     Debtor 2              Valerie              Lyrrette               Harris                                    An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name                            
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   DISTRICT OF COLORADO
                                                                                                                 chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                 MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                            Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                           Employed
      with information about                                         Not employed                                       Not employed
      additional employers.
                                        Occupation             Customer Service                                    Unemployed
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Defense Dept

      Occupation may include            Employer's address     1240 East 9th St.
      student or homemaker, if it                              Number Street                                       Number Street
      applies.




                                                               Cleveland                     OH       44199
                                                               City                          State    Zip Code     City                   State   Zip Code

                                        How long employed there?        1.5 year

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1            For Debtor 2 or
                                                                                                                     non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                   $3,694.17                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                       3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                  4.               $3,694.17                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                 page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                                             Entered:09/18/20 10:13:59 Page95 of 101
Debtor 1        Forris Harris, Jr
Debtor 2        Valerie Lyrrette Harris                                                                                          Case number (if known)
                                                                                                                    For Debtor 1                 For Debtor 2 or
                                                                                                                                                 non-filing spouse
                                                                                                          4.
     Copy line 4 here ...................................................................................................................
                                                                                                                                 $3,694.17                $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $874.62                      $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                      $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00                      $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                      $0.00
     5e. Insurance                                                                                          5e.              $138.49                      $0.00
     5f. Domestic support obligations                                                                       5f.                $0.00                      $0.00
     5g. Union dues                                                                                         5g.               $47.67                      $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +            $414.19                      $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,474.97                       $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $2,219.20                       $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                    $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                    $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                    $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00               $1,444.00
     8e. Social Security                                                                                    8e.                  $0.00                   $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                    $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                    $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                    $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00               $1,444.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.           $2,219.20          +       $1,444.00       =       $3,663.20
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                                11.     +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                12.             $3,663.20
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                       Combined
                                                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             Covid pay (extra0 has ended; Debtor looking for employment
          Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                          page 2
           Case:20-16189-MER Doc#:1 Filed:09/18/20         Entered:09/18/20 10:13:59 Page96 of 101
Debtor 1     Forris Harris, Jr
Debtor 2     Valerie Lyrrette Harris                                      Case number (if known)


                                                                 For Debtor 1       For Debtor 2 or
                                                                                    non-filing spouse
5h. Other Payroll Deductions (details)
     TSP Savings                                                       $106.34
     FEGLI                                                              $16.23
     Retire - FERS                                                     $155.96
     TSP Loan Payback                                                   $29.32
     Roth Deduction                                                    $106.34

                                                       Totals:         $414.19               $0.00




Official Form 106I                       Schedule I: Your Income                                        page 3
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                      Entered:09/18/20 10:13:59 Page97 of 101

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Forris                                        Harris, Jr                       An amended filing
                           First Name             Middle Name            Last Name
                                                                                                          A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Valerie                Lyrrette               Harris
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    DISTRICT OF COLORADO                                           MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                       Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                                                                       Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.
                                                                                  Daughter                            25                  No

      Do not state the dependents'
                                                                                                                                          Yes

      names.                                                                      Son                                 11                  No
                                                                                                                                          Yes

                                                                                                                                          No
                                                                                                                                          Yes

                                                                                                                                          No
                                                                                                                                          Yes

                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $2,350.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $20.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                  Entered:09/18/20 10:13:59 Page98 of 101
Debtor 1      Forris Harris, Jr
Debtor 2      Valerie Lyrrette Harris                                                       Case number (if known)

                                                                                                               Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                          5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                  6a.                   $285.00
     6b. Water, sewer, garbage collection                                                                6b.

     6c. Telephone, cell phone, Internet, satellite, and                                                 6c.                   $135.00
         cable services
     6d. Other. Specify:                                                                                 6d.

7.   Food and housekeeping supplies                                                                      7.                    $740.00
8.   Childcare and children's education costs                                                            8.

9.   Clothing, laundry, and dry cleaning                                                                 9.                     $40.00
10. Personal care products and services                                                                  10.                    $30.00
11. Medical and dental expenses                                                                          11.                   $180.00
12. Transportation. Include gas, maintenance, bus or train                                               12.                   $212.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                        13.                    $85.00
    magazines, and books
14. Charitable contributions and religious donations                                                     14.                   $285.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                               15a.

     15b.   Health insurance                                                                             15b.

     15c.   Vehicle insurance                                                                            15c.                  $190.00
     15d.   Other insurance. Specify:                                                                    15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                             16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Jeep                                                           17a.                  $485.00
     17b.   Car payments for Vehicle 2                                                                   17b.

     17c.   Other. Specify:                                                                              17c.

     17d.   Other. Specify:                                                                              17d.

18. Your payments of alimony, maintenance, and support that you did not report as                        18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                             19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                                  20a.

     20b.   Real estate taxes                                                                            20b.

     20c.   Property, homeowner's, or renter's insurance                                                 20c.

     20d.   Maintenance, repair, and upkeep expenses                                                     20d.

     20e.   Homeowner's association or condominium dues                                                  20e.



 Official Form 106J                                        Schedule J: Your Expenses                                              page 2
           Case:20-16189-MER Doc#:1 Filed:09/18/20                                Entered:09/18/20 10:13:59 Page99 of 101
Debtor 1      Forris Harris, Jr
Debtor 2      Valerie Lyrrette Harris                                                          Case number (if known)

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.        $5,037.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.        $5,037.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.        $3,663.20
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –    $5,037.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.       ($1,373.80)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                         page 3
       Case:20-16189-MER Doc#:1 Filed:09/18/20                                Entered:09/18/20 10:13:59 Page100 of 101

 Fill in this information to identify your case:
 Debtor 1           Forris                                   Harris, Jr
                    First Name          Middle Name          Last Name

 Debtor 2            Valerie            Lyrrette             Harris
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                      Check if this is an
                                                                                                                  amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer's Notice,
                                                                                                  Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Forris Harris, Jr                                X /s/ Valerie Lyrrette Harris
        Forris Harris, Jr, Debtor 1                           Valerie Lyrrette Harris, Debtor 2

        Date 09/15/2020                                       Date 09/15/2020
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                              page 1
           Case:20-16189-MER Doc#:1 Filed:09/18/20                      Entered:09/18/20 10:13:59 Page101 of 101
                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF COLORADO
                                               DENVER DIVISION
  IN RE:    Forris Harris, Jr                                                        CASE NO
            Valerie Lyrrette Harris
                                                                                    CHAPTER       7

                                      VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 9/15/2020                                          Signature   /s/ Forris Harris, Jr
                                                                    Forris Harris, Jr




Date 9/15/2020                                          Signature   /s/ Valerie Lyrrette Harris
                                                                    Valerie Lyrrette Harris
